COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Mack Watson, Jr. v. The State of Texas
Appellate case number:      01-21-00281-CR
Trial court case number:    1520070
Trial court:                263rd District Court of Harris County
       A jury convicted appellant, Mack Watson, Jr., of the offense of murder, and assessed
his punishment at confinement for forty years. The trial court appointed Andrew J. Smith
to represent appellant on appeal. Appointed counsel has filed a motion to withdraw as
appellant’s counsel, stating that he “has been appointed by the Harris County District Court
Judges to serve as a Felony Associate Judge” beginning February 1, 2022.
       Accordingly, we abate the appeal and remand the case to the trial court to determine
whether appointed counsel, Andrew J. Smith, should be allowed to withdraw from
representing appellant on appeal. If counsel is allowed to withdraw, the trial court is
directed to appoint counsel, at no expense to appellant, to represent him on appeal. See
TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(a), (b)(1), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s orders, and any findings or recommendations, with this Court no later than 30
days from the date of this order.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court

Date: ___February 8, 2022___